Case 1:15-cv-06885-LTS-SLC Document 150-4 Filed 12/02/19 Page 1 of 58




     EXHIBIT “D”
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page12ofof57
                                                                      58

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

     In re:                                        :
                                                     Docket #15cv6885
     RAYMOND, et al.,                              : 1:15-cv-06885-LTS-HBP

                             Plaintiffs,           :

        - against -                                :

     THE CITY OF NEW YORK, et al.,                 : New York, New York
                                                     June 20, 2019
                             Defendants.           :

     ------------------------------------- :

                             PROCEEDINGS BEFORE
                       THE HONORABLE HENRY B. PITMAN
               UNITED STATES DISTRICT COURT MAGISTRATE JUDGE



     APPEARANCES:

     For Plaintiffs:              LAW OFFICE OF JOHN A. SCOLA, PLLC
                                  BY:   JOHN A. SCOLA, JR., ESQ.
                                  120 MacDougal Street
                                  New York, New York 10004

     For Defendant:               NEW YORK CITY LAW DEPARTMENT
                                  OFFICE OF CORPORATION COUNSEL
                                  BY: YUVAL RUBINSTEIN, ESQ.
                                  100 Church Street, Room 2-115
                                  New York, New York 10007




     Transcription Service:       Carole Ludwig, Transcription Services
                                  141 East Third Street #3E
                                  New York, New York 10009
                                  Phone: (212) 420-0771
                                  Email: transcription420@aol.com

     Proceedings recorded by electronic sound recording;
     Transcript produced by transcription service.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page23ofof57
                                                                      58



                                        INDEX


                            E X A M I N A T I O N S

                                                        Re-        Re-
     Witness                 Direct      Cross        Direct      Cross

     None

                                 E X H I B I T S

     Exhibit                                                               Voir
     Number      Description                                ID    In       Dire

     None
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page34ofof57
                                                                      58
 1                                                                     3

 2               THE CLERK:      This is Raymond versus the City of

 3   New York, docket 15cv6885.          Counsel, your appearances for

 4   the record, please.

 5               MR. JOHN SCOLA:       John Scola for the plaintiffs.

 6               MR. YUVAL RUBINSTEIN:         Good morning, Your Honor,

 7   Yuval Rubinstein for the defendants.

 8               THE COURT:     Good morning, all.       We are here today

 9   to address some discovery issues. Let me start with the easy

10   one first. I guess the issue with the assertion of privilege

11   at the deposition the other day on Friday, that’s no longer

12   an issue?

13               MR. SCOLA:     That’s correct Your Honor, I did

14   some research and I withdrew that.

15               THE COURT:       All right, great.         All right, we

16   are here to address the issues raised in the following

17   letters. I have letters from plaintiffs’ counsel dated

18   June 1, two letters from plaintiffs’ counsel dated

19   June 1 and a responsive letter from the defendants dated

20   June 7. I take it that’s the universe of relevant

21   correspondence, is there anything else I should have from

22   plaintiff?

23               MR. SCOLA:     No, I think that’s it for now, Your

24   Honor.

25               THE COURT:       Okay, anything else I should have
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page45ofof57
                                                                      58
 1                                                                     4

 2   from defendant?

 3               MR. RUBINSTEIN:      There is one other issue I will

 4   probably raise during our discussion.

 5               THE COURT:     First answer my question, is there any

 6   other correspondence I should have?

 7               MR. RUBINSTEIN:      No, Your Honor.

 8               THE COURT:       Go ahead, what did you want to

 9   say?

10               MR. RUBINSTEIN:         Just in terms of the issue of

11   the memo book for Mr. Serrano, I do have additiona l

12   documentation but we can address that later on.

13               THE COURT:       All right, we’re going to go

14   through those.        All right, Mr. Scola, what do you want

15   to talk about first, there’s several issues raised in

16   your letter, which, by the way, both sides can remain

17   seated, you can be comfortable

18               MR. SCOLA:       Thank you, Your Honor.

19               THE COURT:       What do you want to talk about

20   first?

21               MR. SCOLA:       We can just go right from the

22   beginning with the electronically stored information,

23   the ESI search terms I think is a good plac e to start.

24               THE COURT:       All right, and your search terms

25   are the last names of each of the plaintiffs?
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page56ofof57
                                                                      58
 1                                                                     5

 2               MR. SCOLA:     Yes, Your Honor.

 3               THE COURT:       Do we know how many documents

 4   that’s going to retrieve, Mr. Rubinstein?                   You can sit

 5   --

 6               MR. RUBINSTEIN:         I’m so rry. I had the

 7   discussion with the e-discovery group, I think our

 8   concerns really are for, it’s difficult for us to conduct

 9   a search and impress it upon them, but our concerns are --

10               THE COURT:      It’s difficult, I just didn’t hear

11   what you said, it’s difficult what?

12               MR. RUBINSTEIN:       It’s not how we usually run ESI

13   searches, so it’s difficult to get a precise count. But

14   our concerns were Gonzalez and Raymond, simply because

15   Gonzalez is a very common last name and what they told me

16   is for Gonzalez they have well over 100,000, I believe it

17   was 121,354 just for Gonzalez.

18               THE COURT:      First of all, what custodians are we

19   talking about here?

20               MR. RUBINSTEIN:       There’s four I believe, I think

21   it’s just the four individual defendants.

22               THE COURT:      All right, so that’s Bratton,

23   O’Neill, McCormack, and Tsachas?

24               MR. RUBINSTEIN:       Yes.

25               THE COURT:      Okay. I take your point about
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page67ofof57
                                                                      58
 1                                                                     6

 2   Gonzalez being a very common name in New York, were test

 3   searches run with any of the defendants, any of the

 4   plaintiffs’ names?

 5               MR. RUBINSTEIN:       The 121,000 does include, I

 6   mean, you mean the full name, Your Honor?

 7               THE COURT:       No, I mean my understanding is the

 8   plaintiff wants you to run the last names of the

 9   plaintiffs, is that right?

10               MR. SCOLA:       That’s correct.

11               MR. RUBINSTEIN:         And that’s what we d id, Your

12   Honor, yes.

13               THE COURT:       Okay, and just give me that number

14   again, please.

15               MR. RUBINSTEIN:         Sure, for Gonzalez it’s

16   121,354, and again, that’s just with the last names.

17   The plaintiffs actually, if you look at exhibit A,

18   they actually wanted emails without the last names as

19   well for Gonzalez and we objected to that as well.

20               THE COURT:       All right.      And let me ask you

21   something, when the department, when there are emails

22   within the department referencing a police officer, is

23   the badge number ordinar ily included?

24               MR. RUBINSTEIN:         That’s a good question, I do

25   not know the answer to that.             I think the issues with
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page78ofof57
                                                                      58
 1                                                                     7

 2   these searches is that it could be also not just the

 3   police officer but it could be a member of the public

 4   with the last name.

 5               THE COURT:       No, I understand that and I’m just

 6   wondering if the protocol for sending emails is to

 7   include the officer’s name and badge number.                    I don’t

 8   know if that’s the case, I’m asking the question. I

 9   mean if the protocol is to include the badge number,

10   that might be a more targeted search.

11               MR. RUBINSTEIN:          That’s a good question, Your

12   Honor, I can discuss that with the client, I don’t

13   have an answer offhand today.

14               THE COURT:       Okay.     Well let me come back to

15   Mr. Scola for a second, what’s wrong with the search

16   terms that have been produced by, have been suggested

17   by defense counsel, what do you think they would not

18   capture?

19               MR. SCOLA:       Well depending on how people word

20   emails, it is not exactly clear what they would

21   capture or they wouldn’t capture at this point.

22               THE COURT:       Well you never know for sure. I

23   mean with all ESI searches one can never be sure that

24   you’re capturing everything, but the Federal Rules

25   don’t require capturing everything.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page89ofof57
                                                                      58
 1                                                                     8

 2               MR. SCOLA:       Well I would like to know what the

 3   amount of responses were f or the other names. I think

 4   Baez is a less common name, and I think Raymond is a

 5   less common name, at least for a last name.

 6               THE COURT:       Less common may mean you get

 7   100,000 hits instead of 121,000 hits.

 8               MR. SCOLA:       Well 100,000 hits for Gonzalez

 9   seems, I mean that seems like crazy high to me.

10               THE COURT:       One-hundred-twenty-one.

11               MR. SCOLA:       Yeah, 121,000 hits for Gonzalez on

12   an email. I mean specifically and email --

13               THE COURT:       You’re not suggesting Mr.

14   Rubinstein is misstating the facts, are you?

15               MR. SCOLA:       No, I’m not saying that, I’m just

16   saying if there is 100,000 hits for just McCormack

17   saying Gonzalez, I think that’s a little bit different

18   than if it’s the total amount. Maybe we could lessen

19   it for --

20               THE COURT:       Is the 121,000 for all four

21   custodians or just one?

22               MR. RUBINSTEIN:         Just for Gonzalez, Your

23   Honor.

24               THE COURT:       No, custodians.

25               MR. RUBINSTEIN:         oh, I’m sorry, that’s for all
Case
 Case1:15-cv-06885-LTS-SLC
       1:15-cv-06885-LTS-SLC Document
                              Document150-4
                                       124 Filed
                                            Filed 07/09/19
                                                  12/02/19 Page
                                                           Page 910ofof5758
  1                                                                      9

  2   custodians, yes.

  3               THE COURT:       For all four.

  4               MR. RUBINSTEIN:         Yeah.

  5               THE COURT:       Okay, go ahead.

  6               MR. SCOLA:       I mean at this point I’m not sure

  7   exactly how the emails worked within the department.

  8   My sense is that if someone sends a retaliatory or a

  9   discriminatory email it’s not as clear cut as

10    Raymond’s activity isn’t enough so he should be put on

11    a punishment post. I thin k there would be more slang

12    in that and more conversational. I don’t know exactly

13    how --

14                THE COURT:       I’m not even sure if somebody was

15    saying something that was discriminatory or illegal or

16    retaliatory for the exercise of First Amendment

17    rights, I am not e ven sure people would put that in an

18    email. It may be the kind of thing people would make a

19    phone call about.

20                MR. SCOLA:       I think you’re right on that, Your

21    Honor.     And although I would like to see the emails

22    and obviously look for myself, and that includes the

23    phones and text messages that we’ll get to I think in a

24    little bit, I --

25                THE COURT:      You still haven’t come back to my
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page10
                                                                11ofof57
                                                                       58
  1                                                                   10

 2    question, I mean what’s wrong with the search terms

 3    suggested by Mr. Rubinstein, these are in exhibit B to his

 4    June 7 letter?

 5               MR. SCOLA:      Just the way that it’s worded, the

 6    Raymond and activity, I think it’s vague in that --

 7               THE COURT:      It’s more specific than Raymond.

 8               MR. SCOLA:      It’s also, it’s almost too specific in

 9    a way because --

10               THE COURT:       No, but that is not the only one.

11               MR. SCOLA:       Right.

12               THE COURT:       There are multiple search terms

13    for Raymond and, so it’s not as if Raymond and

14    activity is the only search term that he’s suggesting

15    for Raymond.

16               MR. SCOLA:       Your Honor, I think we’re focusing

17    on Gonzalez for the voluminous am ount but we don’t

18    have the numbers on Raymond, Baez or Serrano. If

19    Gonzalez is --

20               THE COURT:       You are still not answering my

21    question.     My question is what is wrong with the terms

22    suggested by Mr. Rubinstein? ESI searches are never

23    perfect, they are never 100 percent. But the Federal

24    Rules don’t require 100 percent.

25               MR. SCOLA:       Just the way that they’re worded
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page11
                                                                12ofof57
                                                                       58
  1                                                                   11

 2    with the and. I mean --

 3               THE COURT:       What additional terms would you

 4    suggest?

 5               MR. SCOLA:       I would have to look at it, I made

 6    a list of additional --

 7               THE COURT:       Well you’ve had it since June 7.

 8               MR. SCOLA:       Okay, let me pull out my list.

 9               THE COURT:       I mean, you know, when we have a

10    discovery conference I expect counsel to prepare for

11    it. You shouldn’t be, if you are reading these for the

12    first time now, I am going to go back to my chambers

13    and we can reconvene on another day.

14               MR. SCOLA:       Your Honor, I have a list of

15    search terms that I thought were appropriate.                   The

16    issue with the search terms --

17               THE COURT:       You have other terms you want to

18    propose?

19               MR. SCOLA:       Yeah, I have terms here.

20               THE COURT:       Where are they?

21               MR. SCOLA:       Arrest, numbers --

22               THE COURT:       Without Raymond?

23               MR. SCOLA:       No, no, with Raymond, before Mr.

24    Port, Central Personal Index, confidential performance

25    profile, CPI, CPP, PPR --
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page12
                                                                13ofof57
                                                                       58
  1                                                                   12

 2                THE COURT:      Have you run those by Mr.

 3    Rubinstein?

 4                MR. SCOLA:      We’ve run it, this is the first

 5    that we’re hearing that the search terms for, say,

 6    Gonzalez, was 121,000.           I didn’t know about that.

 7                THE COURT:      There was an issue about the

 8    search terms before today.

 9                MR. RUBINSTEIN:        Your Honor, these were not

10    shared with us, Your Honor , these search terms that are

11    being discussed.

12                THE COURT:     Why didn’t you share them with Mr.

13    Rubinstein before today?

14                MR. SCOLA:     I believe that the search of just the

15    last name of our clients was sufficiently --

16                THE COURT:     You are not answering my question.

17                MR. SCOLA:     Because we, any search terms would be

18    limiting.

19                THE COURT:     Pardon?

20                MR. SCOLA:     Any of these search terms would have

21    been limiting. I believe that --

22                THE COURT:     Yes, well that’s the purpose of having

23    search terms so that you don’t get every email between every

24    employee of the police department between date X and date Y.

25    That’s why you have search terms to limit what you are
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page13
                                                                14ofof57
                                                                       58
  1                                                                   13

 2    looking at.

 3               MR. SCOLA:      Heading into this conference I

 4    believed that the last names of the plaintiffs was a

 5    sufficient search term --

 6               THE COURT:      You haven’t answered my question

 7    though about why you haven’t suggested your counter

 8    proposals with Mr. Rubinstein before getting here today.

 9               MR. SCOLA:      I didn’t, I think -- I didn’t

10    recommend any search terms, I just made a list actually

11    coming into this.

12               THE COURT:      Have you ever been involved in a

13    litigation involving ESI before this one?

14               MR. SCOLA:      Not really.

15               THE COURT:      You know, usually search terms are the

16    subject of negotiation between counsel, usually the

17    plaintiff is the party seeking ESI, the plaintiff would

18    suggest search terms to defendant, the defendant looks at

19    them, the defendant consults with his IT people. If the

20    defendants has an objection to the search terms or thinks

21    they are too broad or they are not going to capture what’s

22    relevant, defendant’s attorney calls plaintiff’s attorney,

23    they have a conversation, we think search terms one,

24    two and three are good, we think search ter ms four,

25    five and six are too broad, too narrow, they are not
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page14
                                                                15ofof57
                                                                       58
  1                                                                   14

 2    going to get responsive information. And there is a

 3    discussion back and forth about the issues regarding

 4    the search terms. And if you can’t resolve it after

 5    you’ve had this back and forth, then you come to

 6    court, you tell me why your search terms are good, the

 7    defendant tells me why there’s a problem with the search

 8    terms, the defendant tells me what the counterproposal is,

 9    but you have this back and forth process before you come to

10    court. And it sounds like that hasn’t been done here, and

11    I’m not sure why it hasn’t been done.

12               I mean Mr. Rubinstein sent you his counter

13    proposals back in March.        And I’m really kind of surprised

14    that in the last three months you haven’t had a

15    conversation with him about what you think the problem

16    with his terms are and why you think your terms are

17    better.     You know, that really should have happened.

18    Did you respond to Mr. Rubinstein’s March 8 email?

19               MR. SCOLA:       Yeah, I believe my partner did.

20               THE COURT:       Did you pic k up the phone and call

21    him and say we think your terms are too limiting, we

22    think they are going to miss X, Y and Z classes of

23    documents?

24               MR. SCOLA:       Okay, so reading from a letter

25    drafted by my partner, basically we’re under the
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page15
                                                                16ofof57
                                                                       58
  1                                                                   15

 2    impression that adding t he qualifiers to the last name

 3    would end up limiting the results of the search.

 4               THE COURT:       Well that’s what you want to do,

 5    you want to limit the results of the search. That’s

 6    the purpose of having search terms is to limit the

 7    results of the search.           Tha t’s why we have search

 8    terms. Otherwise they’d back up the truck and give you

 9    every email sent between date X and date Y, you know,

10    and you’re busy for the next five years.                  Limiting

11    what’s produced is not a bad thing, it’s a desirable

12    thing.

13               MR. SCOLA:       So I guess on that issue then,

14    Your Honor , I guess we have to meet and confer and

15    talk about that and then see what we can resolve.

16               THE COURT:       Let me ask this, how burdensome is

17    it, this is a question to Mr. Rubinstein, how

18    burdensome is it to run just t he plaintiff’s names

19    against the four custodians just to get the number of

20    hits that would be recovered?

21               MR. RUBINSTEIN:         We’ve already done that, Your

22    Honor.

23               THE COURT:       I though just did it for --

24               MR. RUBINSTEIN:         Oh, I’m sorry, you mean in

25    terms of the ir full names, Your Honor?
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page16
                                                                17ofof57
                                                                       58
  1                                                                   16

 2               THE COURT:       Hold on, no, no, you did Gonzalez

 3    for all four custodians and you got 121,354 hits,

 4    right?

 5               MR. RUBINSTEIN:         Yeah.

 6               THE COURT:       Have you done the last names of

 7    the other plaintiffs?

 8               MR. RUBINSTEIN:         Yeah, we did. So fo r Raymond

 9    we had, again, this is approximate because this is not

10    usually how we usually run our search terms.

11               THE COURT:      Fair enough.

12               MR. RUBINSTEIN:       But approximately for Raymond

13    2,200.

14               THE COURT:      Twenty-two-hundred, okay.

15               MR. RUBINSTEIN:       For Baez it was roughly 1,000.

16    And then Serrano, we haven’t finished it yet because it’s

17    a more difficult one, but it’s on the order of a

18    little less than 400, 375 roughly. So it really was

19    Gonzalez that was our primary concern.

20               I will say --

21               THE COURT:       Well I mea n if it’s 2,200 for

22    Raymond, and this is across all four custodians,

23    right?

24               MR. RUBINSTEIN:         I believe so, yes.

25               THE COURT:       Okay. Well I mean is there an
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page17
                                                                18ofof57
                                                                       58
  1                                                                   17

 2    issue then as to Raymond, Baez, and assuming Serrano

 3    is less than 2,000, is there an issue with respec t to

 4    those three?

 5               MR. RUBINSTEIN:         I did speak with our IT

 6    department and they still have a concern in terms of

 7    capturing emails just with last names. I understand

 8    it’s not as much as Gonzalez.

 9               THE COURT:       Yes.

10               MR. RUBINSTEIN:         But in terms of capturing th e

11    universe I think there was a technical concern. If you

12    want I can provide an affidavit --

13               THE COURT:       I’m not sure I understand what the

14    concern is.

15               MR. RUBINSTEIN:         Perhaps I’m not the best

16    person --

17               THE COURT:       Let me tell you what I understand

18    the issue to be and maybe that will focus the

19    discussion a little more.

20               MR. RUBINSTEIN:         Sure.

21               THE COURT:       My understanding is that the issue

22    here is drafting search terms that are not overly

23    inclusive, that don’t, crafting search terms that do not

24    recover documents irrelevant, that are not relevant to this

25    action.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page18
                                                                19ofof57
                                                                       58
  1                                                                   18

 2               MR. RUBINSTEIN:       And that’s one of our concerns,

 3    yes.

 4               THE COURT:      Okay. And you can never do that, you

 5    can never craft search terms that are going to eliminate the

 6    need for manual review.        I mean even if, I mean I’m looking

 7    at the second search term in your March 8 email, Raymond and

 8    Truancy Unit, I suppose, you know, you might, you know,

 9    student Raymond Smith today was picked up by the Truancy

10    Unit by Officer Jones. You know, your search term would

11    capture that, that hypothetical would have nothing to do

12    with this action. So mean there always has to be a level of

13    manual review for relevance and for privilege, I supposed.

14    But the numbers for Raymond, Baez, and assuming

15    Serrano is less than 2,000, I kno w you told me Serrano

16    wasn’t finished yet, you’ve got relatively modest

17    numbers for the world of ESI.             Do we need further

18    limiters for Raymond, Baez and Serrano?

19               MR. RUBINSTEIN:         Our preference, respectfully,

20    Your Honor , our preference would be to run the terms

21    that Mr. Scola wrote down. I mean we haven’t been

22    provided them, but we are happy to run those terms and

23    they’ll give us hopefully a more targeted universe of

24    documents as opposed to just the last name. For

25    example, Raymond is a common first name and last name.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page19
                                                                20ofof57
                                                                       58
  1                                                                   19

 2               THE COURT:       Right, but if the number if hits

 3    is 2,200, that’s not that huge a number.

 4               MR. RUBINSTEIN:         Understood, Your Honor, but

 5    our issue is we’d like a more targeted search to

 6    provide more relevant emails. So what we would prefer

 7    to do is t o run the terms that Mr. Scola has written

 8    down and see what we get and then perhaps we can

 9    return to these original numbers if there’s a problem

10    with Mr. Scola’s terms. That would be our preference.

11               THE COURT:       Well I’m just wondering if you are

12    going to spend more time doing that than reviewing,

13    you know, the 3,000 to 5,000 emails that you are going

14    to get for Raymond, Baez and Serrano.

15               MR. SCOLA:       I would like to add that --

16               THE COURT:       Let me see your terms, Mr. Scola.

17               MR. SCOLA:       These are the terms th at I wrote

18    down based on the deposition but I want to reiterate

19    that if the numbers are this low, 2,200, 1,000 and 400

20    --

21               THE COURT:       Let me see your search terms,

22    please.     Thanks.     Mr. Rubinstein, you don’t want to

23    run --

24               MR. RUBINSTEIN:         Okay.

25               THE COURT:       Search term 1) arrest; number 2)
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page20
                                                                21ofof57
                                                                       58
  1                                                                   20

 2    numbers; 3) monthly; 4) performance; 5) performance

 3    report; 6), central personnel index; 7) confidential

 4    performance profile; 8) CPI; 9) CPP; 10) PPR; 11)

 5    quest for excellence. I mean the first page of these

 6    are untethered to the plaintiffs, I presume you don’t

 7    want to run these terms.

 8               MR. RUBINSTEIN:         Understood, Your Honor.

 9    Understood.

10               THE COURT:       These are going to get a universe

11    of documents that have nothing to do with this case.

12               MR. SCOLA:       Those are just words tha t came out

13    during depositions that seemed relevant. I didn’t

14    speak with Yuval about those searches, they were just

15    notes that I took in the middle of the deposition. I

16    think that --

17               THE COURT:       You’re proposing them as search

18    terms.

19               MR. SCOLA:       I wasn’t a ctually proposing them,

20    I just had --

21               THE COURT:       You just told me, you know, you

22    just told me they were your proposed search terms, now

23    you’re telling me they’re not your search terms.

24               MR. SCOLA:       They were search terms I

25    considered. I wrote them down rec ent, I apologize,
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page21
                                                                22ofof57
                                                                       58
  1                                                                   21

 2    Your Honor .

 3               MR. RUBINSTEIN:         Your Honor, here’s what I

 4    suggest. I can go back and discuss with my team and

 5    have a further meet and confer conversation regarding,

 6    this doesn’t solve Gonzalez but at least for the other

 7    three custodians I can discuss with my colleagues at

 8    the police department if they have any other concerns

 9    about these three custodians and then I’ll touch base

10    for the three --

11               THE COURT:       These three plaintiffs and the

12    four custodians.

13               MR. RUBINSTEIN:         Yeah, obviously that s till

14    leaves Gonzalez which is obviously a major concern.

15    But at least for those three hopefully we can come to

16    some agreement with Mr. Scola.

17               THE COURT:       Let me ask you this, I mean

18    what’s, look, there is going to have to be a manual

19    review no matter what search terms you use. I mean

20    usually what happens, my experience in the ESI cases

21    has been after the search terms are run the documents

22    that are recovered are manually reviewed for relevance

23    and for privilege. And my understanding, my experience

24    has been that always happens regardless of the search

25    terms. You know, assuming that Serrano is under 2,000,
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page22
                                                                23ofof57
                                                                       58
  1                                                                   22

 2    for Raymond, Baez and Serrano you are talking about

 3    under 5,000 documents. You know, and I appreciate that

 4    manual review is burdensome but it’s inevitable i n

 5    these cases. You know, then manual review for 5,000

 6    documents, I’m not sure, it doesn’t sound to me that

 7    it’s unduly burdensome and I think you may wind up

 8    spending more time trying to fine tune the search than

 9    it would take to manually review those 5,00 0

10    documents.

11               MR. RUBINSTEIN:         Understood, Your Honor. So I

12    think at least for those three I think what I’ll do is

13    I’ll touch base with our team and if they say it’s

14    not, if they confirm that it is not unduly burdensome

15    --

16               THE COURT:       Well the burden, they ’re not going

17    to know the burden of the manual review.

18               MR. RUBINSTEIN:         Well I mean what I’m saying,

19    if they identify the other technical issues that would

20    affect the burdensome of the review. But if they don’t

21    identify those burdens, then I think we can come to an

22    agreement with Mr. Scola for those three. But before I

23    do come to an agreement, I do want to touch base one

24    more time with my colleagues at the police department

25    who handle this.        But I think for those three it
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page23
                                                                24ofof57
                                                                       58
  1                                                                   23

 2    should be okay but I just want to touch base one more

 3    time.

 4               MR. SCOLA:       I also want to add that I agree

 5    with the three that we just mentioned and then when it

 6    comes to Gonzalez we will have a phone call and then

 7    figure out what search terms we can agree upon. I

 8    didn’t know until I got in to this conference that the

 9    documents that were being, that basically were

10    triggered by this search, were sort of voluminous, we

11    can work that out on the phone or at any date they

12    come back.

13               THE COURT:       That’s why there should be a meet

14    and confer. I mean, look, presumptively it seems to me

15    that Raymond, Baez and Serrano should be the search

16    terms for those three plaintiffs and I think the

17    parties need to consult with regarding Gonzalez.                      And

18    I’ll tell you right now, look, if you come back, the

19    limitations that are contained in Mr. Rubinstein’s

20    March 8 email for Gonzalez seem reasonable. You know,

21    again, in New York City Gonzalez is a fairly common

22    name and, you know, these seem like reasonable

23    limiters.

24               MR. SCOLA:       I tend to agree with you, Your

25    Honor. I think a couple of the searches that I had,
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page24
                                                                25ofof57
                                                                       58
  1                                                                   24

 2    Gonzalez and CPI or some internal police lingo, I

 3    would like to add to, but I can speak with Mr.

 4    Rubinstein and then hopefully come to a consensus on

 5    that.

 6               THE COURT:       Believe me, you don’t want every

 7    email with the word Gonzalez in it, you really don’t.

 8    All right, what’s your next issue, Mr. Scola?

 9               MR. SCOLA:       I guess it would be discovery

10    related to Constantin Tsachas, one of the named

11    defendants.

12               THE COURT:       All right, and what are you

13    looking for?

14               MR. SCOLA:       We would like to see his full

15    employment file, his EPR, which I’m not exactly sure

16    what it is, but it’s referenced in several documents.

17               THE COURT:       Start by telling me, what do you

18    have for Tsachas?

19               MR. SCOLA:       Basically, I don’t really think I

20    have much. I don’t have any OEO complaints, I don’t

21    have --

22               THE COURT:       Start with, tell me what you have

23    and then tell me what you want, okay, let’s do it that

24    way.

25               MR. SCOLA:       Okay, I believe, I don’t believe I
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page25
                                                                26ofof57
                                                                       58
  1                                                                   25

 2    have anything in terms of --

 3               THE COURT:       You have no documents regarding

 4    Tsachas?

 5               MR. SCOLA:       No.    I don’t have his personnel

 6    file --

 7               THE COURT:       Nothing.

 8               MR. SCOLA:       Not that I, I went through all the

 9    discovery myself, I don’t believe there was anything

10    there, if I missed it in the 4,000 pages I went

11    through, then maybe I did, but I don’t think so. I

12    have no CCRB complains, I don’t have --

13               THE COURT:       Do you have the document request

14    for Tsachas?

15               MR. SCOLA:       I believe so.

16               THE COURT:       May I see it, please.

17               MR. SCOLA:       I have defendant’s response,

18    number two, I believe.

19               THE COURT:       All right.       Thank you.      All right,

20    the complete personnel file for defendant Constantin

21    Tsachas including all documents relating to his

22    disciplinary records, promotions records, performance

23    evaluations, performance monitor ing, CCRB and IAB

24    histories and underlying investigatory files for any

25    allegations regarding employment discrimination.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page26
                                                                27ofof57
                                                                       58
  1                                                                   26

 2    Objection in response to request number two.

 3    Defendants object to this request, defendants object

 4    to this document request on the ground s it is overly

 5    broad in scope and time and requested information is

 6    not relevant to any party’s claim or defense.                   It is

 7    not proportional to the needs of the case and is

 8    confidential pursuant to Civil Rights Law 50(A).

 9               MR. RUBINSTEIN:         Your Honor, that sounds like

10    that was our initial, we ended up amending our

11    responses, that does not sound like our amended

12    response.

13               THE COURT:       Well what was your amended

14    response?

15               MR. RUBINSTEIN:         It just provided more detail

16    pursuant to Your Honor’s order from March.                  I don’t

17    know if that matters for purposes of today’s

18    discussion.

19               THE COURT:       Well tell me why, but Mr. Scola is

20    correct, you haven’t produced anything for Tsachas?

21               MR. RUBINSTEIN:         Well I said at the outset I

22    was not prepared to discuss this. My understandi ng was

23    the motion to compel was limited to three issues, but

24    I can --

25               THE COURT:       Hold on, let me see, was this
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page27
                                                                28ofof57
                                                                       58
  1                                                                   27

 2    raised in one of your letters, Mr. Scola?

 3               MR. SCOLA:       Yeah, in the letter for an

 4    extension of discovery it talks about several

 5    outstanding discovery issues.

 6               MR. RUBINSTEIN:         But there was a separate

 7    letter on the motion to compel, that’s what I was

 8    responding to, Your Honor.

 9               THE COURT:       Why are not prior discrimination

10    complaints against Tsachas relevant here?

11               MR. RUBINSTEIN:         They are, we just do n’t have

12    any. We looked through his --

13               THE COURT:       There are none?

14               MR. RUBINSTEIN:         In terms of employment

15    discrimination claims, for the other defendant we did

16    find some and we produced those, but we did not find

17    any for Deputy Inspector Tsachas.

18               THE COURT:       How does he pronounce it?

19               MR. RUBINSTEIN:         Tsachas.      And if this helps,

20    Your Honor , exhibit E to our opposition was my email

21    summary of a meet and confer discussion, that might

22    help in terms of, again, I didn’t know this was going

23    to be discussed at to day’s conference but I believe

24    exhibit E might help Your Honor to discuss --

25               THE COURT:       All right.       Defendant advised with
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page28
                                                                29ofof57
                                                                       58
  1                                                                   28

 2    respect to Tsachas there are no EEO complaints made

 3    against Tsachas.        What else would be relevant with

 4    respect to Tsachas, Mr. Scola?

 5               MR. SCOLA:       Well I think, okay, so basically

 6    in a deposition that took place about two weeks ago we

 7    had a PBA trustee come in and say that he made

 8    complaints on behalf of about six minority officers

 9    about Tsachas, one of them --

10               THE COURT:       Made compla ints to whom?

11               MR. SCOLA:       He spoke directly to Tsachas about

12    it, he went over Tsachas’ head to Inspector Giantassio

13    (phonetic), and even spoke to a chief two levels above

14    regarding Tsachas specifically telling officers two of

15    the times on tape and two other officers that they needed

16    target black males 14 and 21. We also heard at deposition

17    that he specifically ordered plaintiff’s direct supervisor

18    to give him a lower evaluation when the direct supervisor

19    specifically testified that the evaluation was a 4.0.

20    There’s at least, from these depositions there’s at least

21    six other officers that were basically accusing Tsachas of

22    the same type of discriminatory actions. It just seemed

23    hard to believe that none of these were ever investigated

24    and ultimately he was promoted.

25               THE COURT:      Request number two, so you’re saying
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page29
                                                                30ofof57
                                                                       58
  1                                                                   29

 2    that there are, there is reason to believe that Tsachas

 3    directed that people of color be targeted for arrest?

 4               MR. SCOLA:      There’s no reason to believe, Your

 5    Honor, there’s a recording of it where he said you

 6    need to target black males 14 to 21, there’s another

 7    recording --

 8               THE COURT:       All right, but request number two

 9    doesn’t ask for that, does it?              Request number two

10    reads as follows: ‘‘The complete personnel file for

11    defendant of Constantin Tsachas, including all

12    documents relating to his disciplinary record,

13    promotions record, performance evaluations,

14    performance monitoring, CCRB and IAB history, and

15    underlying investigatory files for any allegations

16    regarding employment discrimination.’’

17               MR. SCOLA:       I mean the performance

18    evaluations, the CPI, the promotions, would be his

19    individual employee record, like his record.

20               THE COURT:       No, but I mean what you are

21    looking for here is employment discrimination. Now I

22    would agree with you that if there is reaso n to

23    believe or if there is evidence that Tsachas thought

24    it appropriate to target individuals of color, that

25    would be relevant because intent is an issue in this
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page30
                                                                31ofof57
                                                                       58
  1                                                                   30

 2    action, and that would be relevant as similar act

 3    evidence. But my issue is whether or not do cument

 4    request number two asks for it.

 5               MR. SCOLA:       Maybe request number two is

 6    written kind of vaguely.           The files, like the

 7    performance evaluations, that wouldn’t be specifically

 8    tied to employment discrimination, basically we’re

 9    requesting --

10               THE COURT:       I don’t see how the performance

11    evaluations are relevant unless they reference

12    employment, allegations against him of employment

13    discrimination.

14               MR. SCOLA:       I think it speaks to a larger

15    culture within the department where all the --

16               THE COURT:       The is sue here are the allegations

17    in the second amended complaint, not --

18               MR. SCOLA:       Correct, Your Honor.           Okay, so but

19    for instance, the recording of him telling them to

20    target black males 14 to 21 was out in the media. We

21    had deposition testimony which said that that should

22    have triggered an IAB investigation into this and

23    subsequent to that he received a discretionary

24    promotion.

25               So I would like to know A) whether he was ever
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page31
                                                                32ofof57
                                                                       58
  1                                                                   31

 2    investigated and what were the results of that

 3    investigation, why was he not punish ed for that, and

 4    why was he ended up being promoted.

 5               THE COURT:       Well let me come back to Mr.

 6    Rubinstein, were there any IAB investigations of

 7    Tsachas relating to discrimination?

 8               MR. RUBINSTEIN:         Usually those, if that

 9    happens it would be referred to OEEO in terms of the

10    NYPD’s policy. I can double check --

11               THE COURT:       No, I mean discrimination against,

12    not discrimination with respect to employees, but

13    discrimination with respect to members of the public?

14               MR. RUBINSTEIN:         I don’t know the answer to

15    that. I don’t believe it would be within the scope of

16    this case, but I think --

17               THE COURT:       Well, no, I mean intent, similar

18    act evidence is relevant when intent is an issue.

19               MR. RUBINSTEIN:         Towards other employees, I

20    agree with that.

21               THE COURT:       Well, no, I m ean if one, if, and

22    look, I’m not saying Tsachas harbors discriminatory

23    animus or not, but if a police officer harbors

24    discriminatory animus toward members of the public who

25    are people of color, that would be relevant with
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page32
                                                                33ofof57
                                                                       58
  1                                                                   32

 2    respect to a claim brought by a s ubordinate who is an

 3    individual of color alleging discrimination.

 4               MR. RUBINSTEIN:         Respectfully, Your Honor, I

 5    don’t think under the case law as I understand it, I

 6    don’t believe that the other act evidence extends that

 7    far. But what I can do --

 8               THE COURT:       Well it certain does. It certainly

 9    does in Federal Court.

10               MR. SCOLA:       I also want to add, Your Honor --

11               THE COURT:       It certainly is relevant,

12    sufficiently relevant for discover purposes.

13               MR. RUBINSTEIN:         (inaudible) can double check,

14    Your Honor , I don’t know the answer, but I can double

15    check if there are any other claims of discrimination

16    by the public against Deputy Inspector Tsachas.                       I do

17    agree with Your Honor, I don’t believe that’s

18    encompassed by this request which only discusses his

19    personnel file, but to move the case along I can

20    certainly touch base with my client on that.

21               MR. SCOLA:       Your Honor --

22               THE COURT:       With respect to Tsachas, I’m going

23    to order the defendant to produce any IAB or CCRB

24    files regarding Tsachas that involve allegations of

25    discrimination based on race or Hispanic national
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page33
                                                                34ofof57
                                                                       58
  1                                                                   33

 2    origin. What did you want to say, Mr. Scola?

 3               MR. SCOLA:       I’d also like to add that we also

 4    have a recording of the other defendant, Christopher

 5    McCormack, at the 40t h Precinct also saying target

 6    black males 14 --

 7               THE COURT:       What, let’s focus on discovery

 8    here. The merit, we’re not going to resolve the merits

 9    today.

10               MR. SCOLA:       No, no, I am asking that the same

11    order be given for defendant McCormack.

12               THE COURT:       Where’s the request for McCormack?

13    What number is it?

14               MR. SCOLA:       I believe two, but that’s a

15    different plaintiff, Your Honor.               I believe it would

16    be, it’s the same request for the other three

17    plaintiffs, it’s just Christopher McCormack instead of

18    Constantin Tsachas on a different request.                  And

19    through the discovery it’s been clear that there’s --

20               THE COURT:       Where’s the request for McCormack?

21    Thank you.      It’s the same request, the same request

22    was drafted for McCormack.

23               MR. SCOLA:       Just to add to that, Your Honor,

24    through the discovery that’s been pr ovided, there was

25    a reference to defendant McCormack’s personnel file.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page34
                                                                35ofof57
                                                                       58
  1                                                                   34

 2    In that file it said he had 32 incidents with the CCRB

 3    and 94 charges.        And we also have a same recording

 4    with him in a different borough.

 5               THE COURT:       CCRB charges are for things like

 6    excessive force or false arrest, I’m not sure they’re

 7    relevant here.

 8               MR. SCOLA:       I think they might be Your Honor,

 9    because basically this is a case based on quotas --

10               THE COURT:      Based on what?

11               MR. SCOLA:      On quotas, arrest quotas, and how

12    the quotas are disproportionately applied to --

13               THE COURT:      So an individual who’s arrested says

14    McCormack used excessive force in effecting the arrest,

15    what do you do with that?

16               MR. SCOLA:      So for the deposition testimony of

17    my clients, it’s clear that McCormack has a history of

18    specifically targeting individuals and also conducting

19    unlawful searches which he tried to get my clients to do.

20    And when they refused to target minorities and then

21    illegally search them, they were punished. I would like to

22    see the history of that.

23               THE COURT:      Well, I think the same limitation

24    applies to McCormack, that it should be limited to IAB and

25    CCRB files regarding allegations of discrimination based
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page35
                                                                36ofof57
                                                                       58
  1                                                                   35

 2    on race or Hispanic national original.

 3               MR. SCOLA:      How can you, how can you determine

 4    what type of CCRB complaint was based on race if the --

 5               THE COURT:      Well, presumably because the

 6    complaint is going to say McCormack targeted me because

 7    I’m an X, or a Y, or a Z.

 8               MR. SCOLA:      But that’s not how CCRB claims work,

 9    Your Honor .     If someone comes up to me and falsely

10    arrests me, I am not going to say I got falsely

11    arrested because I was black, I’m going to say I got

12    falsely arrested because I got falsely arrested.

13               THE COURT:       Well if someone is, if it’s not

14    tied to racial discrimination or discr imination based

15    on Hispanic national origin, how is it relevant?

16               MR. SCOLA:       It goes to the culture of how

17    they’re manufacturing these arrests and then forcing

18    minority officers to hunt minority civilians. It goes

19    to everything that preached on our client s, which is

20    essentially you have to target black males, you need

21    to unlawfully search them, you need to unlawfully stop

22    them, and if you don’t, you’re punished.                  And his past

23    history --

24               THE COURT:       Hold on a second, hold on a

25    second.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page36
                                                                37ofof57
                                                                       58
  1                                                                   36

 2               MR. SCOLA:       Sorry.

 3               THE COURT:       What kind of door though does that

 4    open, I mean let’s assume that you are correct and you

 5    are permitted to introduce evidence concerning X

 6    numbers of arrests where there was a CCRB complaint

 7    filed or an IAB complaint filed where the arrestee

 8    says I was arrested illegally without probable cause,

 9    does that then, and if you are going to offer that to

10    show some impropriety on the part of McCormack or

11    Tsachas, does that then open the door for the

12    defendant in response to say, okay, fine, but in the

13    Course of his career, McCormack made X arrests which

14    resulted in conviction?

15               MR. SCOLA:       It may open the door for that, I

16    don’t know at this time, Your Honor.

17               THE COURT:       And if the number in the latter

18    category is substantially higher than the number in

19    the former category, how has the analysis been

20    advanced?

21               MR. SCOLA:       All I know is that I have an

22    affidavit from a witness who specifically said that

23    they tried to force them to --

24               THE COURT:       That wasn’t my question, whether

25    you have an affidavit from a wit ness.               You are not
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page37
                                                                38ofof57
                                                                       58
  1                                                                   37

 2    answering my questions here, Mr. Scola, and when an

 3    attorney does not answer my questions directly, the

 4    inference I draw is that he or she doesn’t have a good

 5    answer.

 6               MR. SCOLA:       I don’t know the answer, Your

 7    Honor.

 8               THE COURT:       What are your thoughts, Mr.

 9    Rubinstein?

10               MR. RUBINSTEIN:         I strongly agree that this is

11    an employment discrimination case.               This was, our

12    office handles many cases involving excessive force

13    and false arrests, this is not one of them.                   So I just

14    don’t see in terms of relevance and proportionality

15    under Rule 26, I don’t see how these kinds of claims

16    are relevant. And I disagree with Mr. Scola. I think

17    if a member of the public alleged discrimination that

18    should be reflected in the CCRB complaint. And I can

19    look into th at pursuant to Your Honor’s order, if

20    there are complaints by the public based on

21    discrimination.

22               THE COURT:       Let me ask you this, I mean if

23    someone, how drafts the CCRB complaints, is it drafted

24    by someone in the police department, is it drafted by

25    the complainant, or is there some other process?
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page38
                                                                39ofof57
                                                                       58
  1                                                                   38

 2               MR. RUBINSTEIN:         I don’t know who drafts it,

 3    but it’s certainly, I mean I usually see lists of CCRB

 4    complaints, I usually, because I work in the labor and

 5    employment division I’m not really involved often with

 6    CCRB complaints. But from what I see, usually when I

 7    see a list of an officer’s CCRB complaints, it

 8    identifies, you know, false arrest, discrimination, et

 9    cetera, et cetera.

10               THE COURT:       All right, that’s a summary

11    prepared by the police department?

12               MR. RUBINSTEIN:         Correct. Yeah, again, because

13    I do employment law, I’m not really involved often

14    with CCRB complaints, so unfortunately I don’t have an

15    answer to that. I could look into that, Your Honor,

16    but I do agree with Your Honor’s point that if it’s

17    beyond discrimination, if it just says I was submitted

18    to excessive force, I just don’t see how an EEO case

19    like this, how does that fall within Rule 26?

20               MR. SCOLA:       I could answer the --

21               THE COURT:       The one concern I have here is if,

22    you know, the CCRB summarie s I’ve seen, if I recall

23    correctly, I think they were prepared by the police

24    department and I’m not sure what level of detail they

25    capture. I mean if somebody calls the CCRB and says,
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page39
                                                                40ofof57
                                                                       58
  1                                                                   39

 2    you know, Officer X arrested me without probable

 3    cause, the charges were dropped, I think he arrested

 4    me because I’m a person of color, I’m not sure if that

 5    would be logged as a false arrest complaint or as a

 6    discrimination complaint, or as something else.

 7               MR. SCOLA:       I can answer this question, Your

 8    Honor.

 9               THE COURT:       Go ahe ad.

10               MR. SCOLA:       For CCRB the complaint is made by

11    the complainant, you call a number or you appear in

12    person and then either, I guess that complaint is

13    memorialized and then it’s investigated.                  I used to do

14    a lot of civil rights cases, a lot of false arres ts, I

15    got out of them for a host of reasons. But when a

16    victim of a false arrest makes a CCRB complaint, I’ve

17    never seen a complainant say it’s because they’re

18    black or Hispanic or any type of race. They’re not

19    focused on that, it’s implied. They think tha t the

20    arrest is false --

21               THE COURT:       Well, it’s not, when you say it’s

22    implied, it’s not always implied. I’ve had 1983 false

23    arrest cases, some of which involved plaintiffs who

24    are individuals of color, some of which involved

25    plaintiffs who were Caucasian, I mean it’s, false
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page40
                                                                41ofof57
                                                                       58
  1                                                                   40

 2    arrest cases are not limited to individuals of color.

 3    You say it’s implied, I think it’s just --

 4               MR. SCOLA:       I think it’s, to my clients who I

 5    represented who would live in the 40t h Precinct in the

 6    Bronx, I think they wouldn’t know to say that they

 7    were being discriminated against. I think they were

 8    just making a complaint for either police brutality or

 9    illegal search or false arrest.              I don’t think that

10    they would say that they were being discriminated

11    against because I don’t think tha t’s the most

12    immediate concern. I think the most immediate concern

13    was the taking of the liberty or whatever happened

14    that led to the false arrest.             I just don’t, I don’t

15    have any experience with any CCRB complaint with

16    discrimination.

17               THE COURT:       If the CCRB report does not

18    reflect a charge of discrimination, what do you do

19    with it?

20               MR. SCOLA:       Well I think, okay, so --

21               THE COURT:       How is it relevant?          How is it

22    relevant to prove discriminatory animus here?

23               MR. SCOLA:       Well I don’t know how it’s

24    relevant at this point.

25               THE COURT:       If you can’t explain a theory of
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page41
                                                                42ofof57
                                                                       58
  1                                                                   41

 2    relevance, why are you getting --

 3               MR. SCOLA:       Okay, so essentially, once I get

 4    into the CCRB complaints and I see, well, all of these

 5    are from people of color, and they’re all the same --

 6               THE COURT:       I don’t think the complaint form

 7    is going to tell you whether the complainant is a

 8    person of color or not. It will probably be illegal to

 9    have that information in there.

10               MR. SCOLA:       It may be, Your Honor, and I’m not

11    100 percent sure. I just know t hat from my client’s

12    testimony and from speaking with many witnesses, as a

13    way to effectuate this quota, Christopher McCormack

14    specifically ordered minority officers, mine included,

15    to go stop minority officers and then illegally search

16    the people that the y stopped. And if there’s a history

17    of him doing that, I think it adds to my client’s

18    testimony that that’s what they were ordered to do and

19    then when they refused, minority officers were

20    disproportionately punished. If there’s a history of

21    these types CCRB complaints, which we know there are

22    --

23               THE COURT:       I don’t know that there are.

24               MR. SCOLA:       Well from the testimony of my

25    clients, and after speaking to other members of the
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page42
                                                                43ofof57
                                                                       58
  1                                                                   42

 2    40t h Precinct who are now --

 3               THE COURT:       There was testimony about the

 4    number of CCRB complaints about McCormack and Tsachas?

 5               MR. SCOLA:       No, in the discovery it

 6    specifically said that there were stops for illegal

 7    searches referenced --

 8               THE COURT:      You keep contradicting yourself.

 9               MR. SCOLA:      I apologize, Your Honor.           Okay,

10    there’s two things here. The testimony says that --

11               THE COURT:       Right now we’re talking about what

12    documents you get concerning McCormack and Tsachas.

13               MR. SCOLA:       I understand, Your Honor.

14               THE COURT:       Okay, not something, so let’s

15    focus on that issue.

16               MR. SCOLA:       You got it.       In the discovery

17    which I went through, there was references in an IAB

18    document about --

19               THE COURT:       IAB file of whom?

20               MR. SCOLA:       It was into the investigation and

21    my client testifying about the Floyd stop in the first

22    trial. There were refer ences --

23               THE COURT:       In the IAB file of which

24    plaintiff?

25               MR. SCOLA:       I guess it would be Serrano.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page43
                                                                44ofof57
                                                                       58
  1                                                                   43

 2               THE COURT:       Okay, and what was in Serrano’s

 3    IAB file?

 4               MR. SCOLA:       In the IAB file, by bit of

 5    background, Serrano was one of the main witnesses in

 6    the Floyd stop and frisk trial that broke the blue

 7    line and testified against the department regarding

 8    McCormack and the quota. In those papers, there’s

 9    references to McCormack being, giving CCRB complaints

10    or some type of punishment or some type, or some type

11    of investigation into illegal stops and searches.

12    Which is also what my clients testified to, that they

13    were ordered to do, and when they did not comply with

14    these unlawful orders, they were disproportionately

15    punished as minority officers.

16               So I think it goes to a broader picture of

17    whether or not my clients are telling the truth, which

18    I obviously think they are, and whether or not there’s

19    this culture of illegally stopping minorities in the

20    40t h Precinct. I don’t know if any of this would be

21    admissible at trial, but in terms of discovery I would

22    like to see what’s there.

23               THE COURT:       Well, all right, look, I’m going

24    to adhere to my ruling with respect to Tsachas and

25    McCormack. I’m going to direct the defendant to
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page44
                                                                45ofof57
                                                                       58
  1                                                                   44

 2    produce any IAB or CCRB files regarding eithe r Tsachas

 3    or McCormack where there is an allegation of

 4    discrimination based on race or Hispanic national

 5    origin.     There are, people file excessive false

 6    complaints, false arrest complaints, some of, you

 7    know, unless there is an element of, unless there’s a

 8    claim of discrimination in the complaint, I don’t

 9    think it’s relevant here.

10               I disagree with your characterization, Mr.

11    Scola, that discrimination is implicit in a false

12    arrest complaint or an excessive force complaint.

13               MR. SCOLA:       Well I think it is, in this

14    situation it is --

15               THE COURT:       I’ve seen them brought by

16    individuals who are not individuals of color against

17    police officers who are not individuals of color. I

18    don’t think, you know, the statement that

19    discriminatory animus is implicit is I just th ink

20    wrong.

21               MR. SCOLA:       Well I understand what you are

22    saying in general, but I think in this case where you

23    have the defendant on tape specifically saying target

24    black males 14 to 21, and then there are CCRB

25    complaints maybe from African -Americans, maybe from
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page45
                                                                46ofof57
                                                                       58
  1                                                                   45

 2    Caucasians, I dong know, but I think in this issue if

 3    he is specifically saying target a specific minority

 4    group, then it is implicit.

 5               THE COURT:       Well if he’s saying target a

 6    minority group, the officer who effected the arrest is

 7    not going to be McCormack.

 8               MR. SCOLA:       That’s true, Your Honor .

 9               THE COURT:       So there’s not going to be a CCRB

10    complaint against Mc Cormack.

11               MR. SCOLA:       Not in that instance --

12               THE COURT:       No.

13               MR. SCOLA:       But there could be ones where he

14    is the arresting officer.

15               THE COURT:       Well if there are and if they

16    reference discrimination, you’ll get them, okay? I

17    think unless there is a reference to discriminatory,

18    to discrimination, I just don’t think it’s relevant.

19               All right, what else do you want to talk

20    about?

21               MR. SCOLA:       If you want to go through the ones

22    that were the names that were currently at a

23    disagreement over, we can.

24               THE COURT:       Tell me what you want to talk

25    about?
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page46
                                                                47ofof57
                                                                       58
  1                                                                   46

 2               MR. SCOLA:       All right, number four, I guess,

 3    is all documents referring to or relating to

 4    defendant’s document retention or destruction policy.

 5    Now if you recall, when we were here --

 6               THE COURT:       Hold on, hold on, I’m just looking

 7    at Mr. Rubinstein’s May 24 email.               Did he already

 8    address this?

 9               MR. RUBINSTEIN:         We did, Your Honor , in the

10    context of a deposition.

11               MR. SCOLA:       Yes, and you said if they could

12    provide documents on this that we wouldn’t need to

13    have a deposition.         But no documents --

14               THE COURT:       (inaudible) a transcript of that

15    conference?

16               MR. SCOLA:       I don’t.

17               MR. RUBINSTEIN:         That’s not my reco llection of

18    the last hearing, Your Honor , I don’t have the

19    transcript. As we point out in this email --

20               THE COURT:       Let me, you know, Mr. Scola, are

21    these issues that are really teed up in your letters?

22               MR. SCOLA:       In the letter for, in the letter

23    for the discovery extension there’s a list of numbers

24    that are, responses are outstanding for document

25    requests. And on the third page of document 116 --
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page47
                                                                48ofof57
                                                                       58
  1                                                                   47

 2               THE COURT:       Have you had a meet and confer on

 3    these issues?

 4               MR. SCOLA:       Yes --

 5               MR. RUBINSTEIN:         In fact, Mr. N wokoro

 6    (phonetic), I resolved many of these issues that are

 7    reference on page three of this extension request,

 8    that’s why I’m a little surprised that plaintiffs’

 9    counsel is raising these issues. Two and four are in

10    dispute, but many of these other ones tha t are listed

11    here were resolved by myself and the colleague for Mr.

12    Scola during our call.

13               MR. SCOLA:       And I apologize for my partner not

14    being here, he’s on jury duty in Jersey right now.

15               THE COURT:       Well I’d presume he briefed you

16    before you got here and you know what he knows.

17               MR. SCOLA:       That’s correct, Your Honor .

18               THE COURT:       All right, well, tell me why you

19    think the document retention policies are appropriate,

20    Mr. Scola?

21               MR. SCOLA:       Well, we would like to know -- one

22    second.     I believe that the inf ormation basically on

23    their retention and destruction policy of these

24    documents is relevant to potential issues of document

25    destruction and spoliation and is relevant.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page48
                                                                49ofof57
                                                                       58
  1                                                                   48

 2               THE COURT:       With respect to potential issues

 3    or actual issues?

 4               MR. SCOLA:       We don’t kno w, there’s certain

 5    things that are outstanding that we don’t have. For

 6    instance, Serrano’s memo book.

 7               THE COURT:       Yes, my understanding, though, is

 8    that the response to that is that it’s lost.                   Not that

 9    it was destroyed pursuant to a policy.                 Am I correct

10    in that, Mr. Rubinstein?

11               MR. RUBINSTEIN:         Yes, Your Honor , I don’t

12    believe it was destroyed per some retention policy.

13               THE COURT:       It was mislaid.

14               MR. RUBINSTEIN:         Correct.

15               THE COURT:       That may be the subject of further

16    litigation here --

17               MR. RUBINSTEIN:         Right.

18               THE COURT:       But there is no claim here that

19    this was destroyed because it was X years old and our

20    policy is to destroy memo books that are more than X

21    years old.      So I’m not sure how it’s relevant.

22               MR. SCOLA:       I mean we don’t really know

23    exactly what’s missing at this point, I think --

24               THE COURT:       Well what did you ask for that you

25    didn’t get?      I mean it’s not so much a question of
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page49
                                                                50ofof57
                                                                       58
  1                                                                   49

 2    what’s missing as much as it’s a question of what did

 3    you ask for that you didn’t get or what are the

 4    obvious holes in the production in response to your

 5    requests?

 6               MR. SCOLA:       I don’t have a list of those

 7    documents at this time, Your Honor.

 8               THE COURT:       Nothing like preparation.             What

 9    are your thoughts, Mr. Rubinstein?

10               MR. RUBINSTEIN:         As referenced, Your Honor, we

11    addressed this issue back in January regarding the

12    deposition.

13               THE COURT:       Is it in the patrol guide?

14               MR. RUBINSTEIN:         I don’t offhand know if it’s

15    in the patrol guide.          I have a January 23 letter where

16    we already addressed this in the context of a 30(B)(6)

17    deposition, that we argue that it was improper

18    discovery on discovery and Your Honor ruled in our

19    favor in terms of the depositions.               So we’re

20    essentially addressing the same issue in terms of

21    documents rather than deposition testimony.                   And I

22    just think t his issue has already been decided, even

23    if it wasn’t relating to documents about retention.

24               THE COURT:       All right.

25               MR. RUBINSTEIN:         That was docket number 117,
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page50
                                                                51ofof57
                                                                       58
  1                                                                   50

 2    Your Honor , I’m sorry.

 3               THE COURT:       117.

 4               MR. RUBINSTEIN:         Yes.

 5               THE COURT:       117 was your letter ?

 6               MR. RUBINSTEIN:         That was my response to,

 7    yeah, I don’t have the docket number for their letter,

 8    but my response was at docket 117. I’m sorry --

 9               THE COURT:       118, I think.

10               MR. RUBINSTEIN:         No, yeah, I might have

11    misspoken, my letter is dated January 23 r d , Your Honor.

12    And I have another copy of Your Honor would like to

13    see it.

14               THE COURT:       Let me see your copy, it’s going

15    to be faster.       Thank you.       My understanding, correct

16    me if I’m wrong, Mr. Rubinstein, but is there any

17    claim here that the absence of Se rrano’s memo book is

18    the product of a document retention policy?

19               MR. RUBINSTEIN:         That’s not my, I don’t

20    believe that claim was ever made, Your Honor, no.

21               THE COURT:       I’m not sure how it’s relevant

22    then, Mr. Scola.

23               MR. SCOLA:       To be candid with you, I’m not

24    really sure either.

25               THE COURT:       All right, well then I don’t think
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page51
                                                                52ofof57
                                                                       58
  1                                                                   51

 2    you get it, okay.         So I’m going to sustain the

 3    objection to, you know, at least on the record that

 4    currently exists, the objection to the request for the

 5    document retention policy is sustained.

 6               What else do you want to talk about today, Mr.

 7    Scola?

 8               MR. SCOLA:       I would like to talk about having

 9    a briefing schedule for the spoliation motion --

10               THE COURT:       Okay.

11               MR. SCOLA:       As well as --

12               THE COURT:       When do you want to make your

13    motion?

14               MR. SCOLA:       I think thirty days would be

15    sufficient. I also would --

16               THE COURT:       One second.

17               MR. SCOLA:       Sorry.

18               THE COURT:       Let’s take it one thing at a time,

19    okay?

20               MR. SCOLA:       Sure.

21               THE COURT:       You want to make your motion on,

22    July 20 is a Saturday, so do you want to make it on

23    Monday, July 22?

24               MR. SCOLA:       That’s great, Your Honor.

25               THE COURT:       All right, how much time do you
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page52
                                                                53ofof57
                                                                       58
  1                                                                   52

 2    want to respond, Mr. Rubinstein?

 3               MR. RUBINSTEIN:          We would request I guess

 4    three weeks, so maybe 20 or 21 days for opposition.

 5               THE COURT:       All right, three weeks is going to

 6    be August 12. How much time do you want for a reply,

 7    Mr. Scola?

 8               MR. SCOLA:       Would August 26 work?

 9               THE COURT:       Fine.     All right, so that will be

10    the schedule for the spoliation motion, July 22 for

11    the opening ro und, opposition August 12, the reply on

12    August 26.

13               MR. SCOLA:       Also included in that motion I

14    imagine we’ll have to brief the depositions of

15    Commissioner O’Neill and Bratton?

16               THE COURT:       If you want to make that motion at

17    that time, too, that’s fine.

18               MR. SCOLA:       I mean we might as well.

19               THE COURT:       Fine.     If you want to make one

20    motion with both, that’s fine.

21               MR. SCOLA:       Okay.     Now I guess the last issue

22    would be --

23               THE COURT:       Does that reply schedule, does the

24    opposition schedule still work if it’s goin g to

25    include the motion to compel the depositions of
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page53
                                                                54ofof57
                                                                       58
  1                                                                   53

 2    Commissioners Bratton and O’Neill.

 3               MR. SCOLA:       That works for me.

 4               THE COURT:       Well my question is to Mr.

 5    Rubinstein.

 6               MR. RUBINSTEIN:         Yes, that works for the City.

 7               THE COURT:       All right, what else, Mr. S cola?

 8               MR. SCOLA:       I guess the other issue, the last

 9    outstanding issue would be when we are going to extend

10    discovery till. I believe I have, I made a note, I

11    have, I’ve already conducted four nonparty

12    depositions, I know all plaintiffs have been deposed.

13    I have two other nonparty depositions already noticed,

14    I believe I am going to have to do two more. The

15    defendants have not yet been deposed yet and I know we’re

16    going to wait on some discovery before we schedule those

17    again. And then we’re going to have to wait on the ruling

18    for Bratton and O’Neill. I think my partner suggested four

19    months, but put five months in the date by accident, so I

20    guess I would propose extending discovery till October 9, I

21    believe, which is four months from June 9 when discovery was

22    set to end.     I think that should be sufficient.

23               THE COURT:      So the proposed order that was sent

24    with the June 1 letter proposes a deadline for the

25    completion of fact discovery to November 9, you are seeking
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page54
                                                                55ofof57
                                                                       58
  1                                                                   54

 2    a month less than that now?

 3               MR. SCOLA:      Well, I mean, I would take the

 4    November 9, I think that might not be, I think if we did

 5    October 9 it might get extended, I think November 9 might

 6    work, I just wanted to note that in my partner’s letter he

 7    put four months but noted five.          I think --

 8               THE COURT:      Do you want October 9 or November 9?

 9               MR. SCOLA:      I’ll take November if that’s offered.

10               THE COURT:      Any objection to that, Mr. Rubinstein?

11               MR. RUBINSTEIN:         Given this briefing schedule I

12    guess I don’t object to November 9.

13               THE COURT:      okay.     All right, I’ll extend the fact

14    discovery deadline to November 9 and the follow-on dates

15    accordingly, okay?

16               MR. SCOLA:      Thank you, Your Honor.

17               MR. RUBINSTEIN:          Thank you, Your Honor .

18               THE COURT:       All right, what else would you

19    like to talk about today, Mr. Scola?

20               MR. SCOLA:       I think that’s it.

21               THE COURT:       All right, look, I strongly

22    suggest that, I’m not going to strongly suggest, I’m

23    going to order it, that with respect to any other

24    discovery disputes before, and this applies to both

25    sides, if you, if plaintiff has a discov ery dispute
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page55
                                                                56ofof57
                                                                       58
  1                                                                   55

 2    with defendant or if defendant has a discovery dispute

 3    with plaintiff, I am directing you to have a viva voce

 4    conversation about that. You ought to speak to each

 5    other. Not exchange letters, not exchange emails,

 6    either talk face to face or pick up the phone and have

 7    a conversation . I am directing that you do that before

 8    you bring it to the Court’s attention.                 Okay?

 9               MR. SCOLA:       Yes, Your Honor.

10               THE COURT:       All right, okay.         All right, Mr.

11    Scola, anything else you want to talk about today?

12               MR. SCOLA:       No, believe that’s it.

13               THE COURT:       Okay.     Mr. Rubinstein, anything

14    else you want to talk about today?

15               MR. RUBINSTEIN:          Nothing for the defendants,

16    Your Honor .

17               THE COURT:       All right, let me ask my clerk to

18    return Mr. Rubinstein’s January 23 letter to M r.

19    Rubinstein, and there are two copies, copies of two

20    document requests that Mr. Scola handed up, I’m going

21    to ask that they be returned to Mr. Scola. Adam, one

22    second.     There is also a list of search terms that Mr.

23    Scola handed up, I’m going to ask that those go back to Mr.

24    Scola.

25               MR. RUBINSTEIN:       Thank you.
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page56
                                                                57ofof57
                                                                       58
  1                                                                   56

 2               MR. SCOLA:      Thank you, Your Honor.

 3               THE COURT:       All right, thank you both.

 4               MR. RUBINSTEIN:         Thank you, Your Honor .

 5               THE COURT:       Thanks, have a good afternoon.

 6               (Whereupon the matter is adjourned.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case
 Case1:15-cv-06885-LTS-SLC
      1:15-cv-06885-LTS-SLC Document
                             Document150-4
                                      124 Filed
                                           Filed07/09/19
                                                 12/02/19 Page
                                                           Page57
                                                                58ofof57
                                                                       58
  1                                                                   57

 2

 3                            C E R T I F I C A T E

 4

 5               I, Carole Ludwig, certify that the foregoing

 6    transcript of proceedings in the United States District

 7    Court, Southern District of New York, Raymond, et al.

 8    versus The City of New York, et al., Docket No. 15cv6885,

 9    was prepared using digital electronic transcription

10    equipment and is a true and accurate record of the

11    proceedings.

12

13

14

15

16    Signature_______________________________

17                        Carole Ludwig

18    Date:   July 8, 2019

19

20

21

22

23

24

25
